Case: 13-10459       Date Filed: 01/07/2014       Page: 1 of 7


                                                                       [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-10459
                               ________________________

                      D.C. Docket No. 6:12-cr-00121-RBD-KRS-2

UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                             versus

REBECA RIVERA, LUIS E. MORALES,
a.k.a. Tito Morales,

                                                                      Defendants-Appellants.


                               ________________________

                      Appeals from the United States District Court
                           for the Middle District of Florida
                            _________________________
                                   (January 7, 2014)


Before MARTIN and ANDERSON, Circuit Judges, and HUCK,* District Judge.




____________
*Honorable Paul C. Huck, United States District Judge for the Southern District of Florida,
sitting by designation.
              Case: 13-10459     Date Filed: 01/07/2014    Page: 2 of 7


PER CURIAM:

      In this direct criminal appeal, Defendant-Appellant Morales appeals his

convictions on three counts of sex trafficking of a minor, T.M., and also appeals

his convictions on three counts of sex trafficking of another minor, M.R. His sole

argument on appeal is that the district court abused its discretion in refusing to give

his requested limiting instruction with respect to the testimony of four witnesses,

which testimony was admissible pursuant to Federal Rule of Evidence 414.

Defendant-Appellant Rivera appeals her convictions for aiding and abetting

Morales’s offenses with respect to the three counts relating to minor T.M.

Appellant Rivera’s sole argument on appeal is an insufficiency of the evidence

argument. We first address Morales’s challenge, and then Rivera’s.

                               MORALES’S APPEAL

      The crucial evidence in the government’s case in chief was the testimony of

T.M. and M.R. relating the sexual abuse that they suffered at the hands of Morales.

Both were still minors at the time of their testimony at trial. The government also

introduced the testimony of four other witnesses who provided evidence of the

defendant’s commission of other child molestation offenses against them. Two of

these involved T.M.’s sisters and occurred shortly after Morales’s sexual abuse of

T.M. The other two occurred some years earlier. As Morales concedes on appeal,

the testimony of these other four witnesses was admissible under Federal Rule of


                                           2
               Case: 13-10459     Date Filed: 01/07/2014    Page: 3 of 7


Evidence 414. Morales also concedes that such Rule 414 evidence may be

considered for its bearing on any matter to which it is relevant, including

propensity.

      Morales’s sole argument on appeal is that the district court abused its

discretion in refusing to give his requested instruction. Morales requested that the

jury be explicitly instructed that “you should not find the defendant guilty of the

charges in the Indictment based solely upon this evidence [i.e., the Rule 414

evidence] if the government has not proven the charges in the Indictment beyond a

reasonable doubt.” The district court rejected the requested instruction, concluding

that the requested instruction was substantially covered by instructions already

given to the jury. For the following reasons, we agree with the district court.

      The district court instructed the jury: “It will be your duty to decide whether

the government has proved beyond a reasonable doubt the specific facts necessary

to find the defendants guilty of the crimes charged in the Superseding Indictment.”

The district court further instructed the jury: “Each defendant is on trial only for

the specific offenses alleged in the Indictment. . . . During the course of the trial

you heard evidence of acts allegedly done by Defendant Luis E. Morales involving

sexual activity with minor children who were not named in the Indictment.” The

district court then immediately instructed seriatim with respect to each of the six

counts that the defendant could be found guilty “only if all of the following facts


                                           3
              Case: 13-10459      Date Filed: 01/07/2014   Page: 4 of 7


are proved beyond a reasonable doubt.” Included in the facts which the

instructions required to be proved beyond a reasonable doubt were the fact that the

sex trafficking in the first three counts involved the minor T.M. and the fact that

the sex trafficking in the last three counts involved the minor M.R.

      In other words, the instructions made it clear that Morales was on trial only

for the specific offenses alleged in the indictment, and then the necessary facts for

conviction were immediately listed making clear that the convictions had to be for

the sex trafficking of T.M. and M.R.

      Not only do we think that it was clear from the instructions themselves that

Morales could not be convicted based solely on the testimony of the Rule 414

witnesses, but we also note that this clear meaning of the instructions was

explicitly translated for the benefit of the jury by Morales’s attorney in his closing

argument. The attorney reminded the jury that Morales was not charged with any

crime based on the Rule 414 evidence, and he expressly told the jury that they

could not convict Morales based upon that testimony.

      We are confident that the jury was properly guided in its deliberations, and

that there was no impairment to Morales’s ability to present his defense.

                                RIVERA’S APPEAL

      Rivera’s insufficiency argument is unusual. She concedes that there is

sufficient evidence to support Morales’s convictions on Counts One through Three


                                           4
                Case: 13-10459       Date Filed: 01/07/2014       Page: 5 of 7


involving the minor T.M. These are the three counts with respect to which she is

charged with having aided and abetted Morales. Rivera also does not challenge the

district court’s finding, with which we agree, that there was ample evidence of the

interstate commerce element in all three counts. Her only argument is that there is

insufficient evidence of her personal involvement 1 with respect to the interstate

commerce element of the three counts.

       We conclude that Rivera’s argument fails on both the law and the facts. Our

cases have established that:

       The aiding and abetting statute allows the jury to find a person guilty
       of a substantive crime even though that person did not commit all acts
       constituting elements of the crime.
       ....
       [T]he jury could have found Blanton guilty of a substantive crime, in
       this case a Travel Act violation, under an aiding and abetting theory
       even though Blanton did not commit all acts constituting elements of
       the crime (such as interstate travel).

United States v. Broadwell, 870 F.2d 594, 608 (11th Cir. 1989). Rather, in an

aiding and abetting case, our cases require only that the government prove that the

defendant “associated himself in some way with the criminal venture, that he

wished to bring it about, and that he sought by his actions to make it succeed.” Id.

at 609. We conclude that there was ample evidence from which a reasonable jury


       1
                She also argues that there was no evidence that she had any knowledge with
respect to the interstate transportation of T.M. As noted below, we conclude that a reasonable
jury could find that she did have knowledge that T.M. would be transported from Florida to
Connecticut and back.
                                                5
              Case: 13-10459     Date Filed: 01/07/2014   Page: 6 of 7


could find that through her affirmative actions, Rivera associated herself with

Morales’s criminal venture with T.M. and sought to make it succeed. Indeed, she

not only “mentored” T.M. in telephone conversations before the trip to

Connecticut, but while they were all three together in Connecticut, the jury could

find that she also demonstrated for T.M. the kind of sexual favors for Morales that

were expected of a “prophet,” e.g., the incident in the fitting room at the shopping

mall, and the incident on the couch when Rivera not only demonstrated her own

sexual favors for Morales but affirmatively moved T.M.’s own hands forcing T.M.

to engage in sexual activity with Morales.

      We also conclude that a reasonable jury could find that Rivera knew that

Morales was transporting T.M. across state lines (both from Florida to Connecticut

and back) with intent to engage in sexual activity, and that Rivera aided and

abetted same. We agree with the conclusions of the district court. See United

States v. Rivera, No. 6:12–cr–121–Orl–37KRS, 2012 WL 6589526, at *4, *5

(M.D. Fla. Dec. 18, 2012). A reasonable jury could find that Rivera knew T.M.

lived in Florida because she had earlier met T.M. at Morales’s church and because

she spoke with T.M. by phone many times before the trip to Connecticut. The jury

also could find that Rivera knew they were coming to Connecticut because a

primary purpose of the trip was to make a music album with Rivera, because they

went directly to Rivera’s house in Connecticut, because Rivera provided


                                          6
              Case: 13-10459     Date Filed: 01/07/2014   Page: 7 of 7


accommodations for one of the traveling group, T.M.’s uncle, while the group was

in Connecticut, and because Rivera spent so much time with Morales and T.M.

while they were in Connecticut. With regard to the return trip, there was evidence

that T.M. was a minor who went to Connecticut for a set and limited period of

time, with a limited purpose, and she travelled with her uncle, who was also from

Florida. Thus it was reasonable to conclude that T.M. would be returning to

Florida. The jury could also find that Rivera was aware of and encouraged

Morales’s sexual activity with minor girls, and that she knew about and

encouraged Morales’s expectations of sexual favors from his female “prophets.”

      In sum, although Rivera was not actually involved in the interstate travel

itself, a reasonable jury could find that she knew the travel would take place, as

well as the purpose thereof, and that she knowingly associated herself with

Morales’s criminal venture, wished to bring it about, and sought by her actions to

make it succeed. Broadwell, 870 F.2d at 609.

                                  CONCLUSION

      For the foregoing reasons, we affirm the convictions of both Morales and

Rivera.

      AFFIRMED.




                                          7